DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-26 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 16, 20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,305,638 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.

Instant Application 
Parent Patent 10,305,638
13. (New) A wireless communication terminal, the terminal comprising: a transceiver; and a processor, wherein the processor is configured to: receive a frame for uplink (UL) multi-user (MU) transmission, wherein the frame includes an association identifier (AID) field and a frame check sequence (FCS) field, wherein a specific field for adjusting a length of the frame is included in the frame according to a value of the AID field, and wherein the specific field is related to a preparation of a response frame for the frame, transmit the response frame in response to the frame.
16. (New) The wireless communication terminal of claim 13, wherein the specific field is located before the FCS field in the frame.
    1.  A base wireless communication terminal, the terminal comprising: a transceiver;  and a processor, wherein the processor is configured to: transmit, through the transceiver, a trigger frame triggering a multi-user uplink transmission of one or more terminals, and receive, through the transceiver, uplink packet(s) transmitted from one or more terminals in response to the trigger frame, wherein a predetermined padding is performed before a frame check sequence (FCS) field of the trigger frame, and wherein a 
predetermined association ID (AID) field information is inserted to the trigger frame to indicate the predetermined padding. 



As to claims 20 and 23, the claims are double patent rejected as applied to claims 13 and 16 respectively of the instant application by claim 1 above by parent patent no. 10,305,638.

Claims 13, 14, 16, 19-21, 23 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,911,186 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.

Instant Application 
Parent Patent No. 10,911,186
13. (New) A wireless communication terminal, the terminal comprising: a transceiver; and a processor, wherein the processor is configured to: receive a frame for uplink (UL) multi-user (MU) transmission, wherein the frame includes an association identifier (AID) field and a frame check sequence (FCS) field, wherein a specific field for adjusting a length of the frame is included in the frame according to a value of the AID field, and wherein the specific field is related to a preparation of a response frame for the frame, transmit the response frame in response to the frame.
14. (New) The wireless communication terminal of claim 13, wherein the specific field is included in the frame when the value of the AID field is set to a specific value.
1. A wireless communication terminal, the terminal comprising: a transceiver; and a processor, wherein the processor is configured to: receive, through the transceiver, a trigger frame indicating uplink transmission of one or more terminals, wherein the trigger frame includes an association identifier (AID) field, and perform, through the transceiver, an uplink transmission in response to the trigger frame, wherein the AID field is used to identify whether the trigger frame includes a padding field to which padding is applied, and wherein the trigger frame further includes the padding field when the AID field is set to a specific value. 

19. (New) The wireless communication terminal of claim 13, wherein a duration of the specific field is set based on a time needed for one or more terminals to process the frame.
2. The wireless communication terminal of claim 1, wherein a duration of the padding field is set based on a time needed for the one or more terminals to process the trigger frame.
16. (New) The wireless communication terminal of claim 13, wherein the specific field is located before the FCS field in the frame.
3. The wireless communication terminal of claim 1, wherein the padding field is contained before a frame check sequence (FCS) field included in the trigger frame.


As to claims 20, 21, 26 and 23, the claims are double patent rejected as applied to claims 13 14, 19 and 16 respectively above of the instant application by claims 1-3 parent patent No. 10,911,186.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 16-20 and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Chu et al, application no. 2016/0165574, hereinafter known as Chu. 

As to claim 13, Chu discloses a wireless communication terminal, the terminal comprising: a transceiver; and a processor, wherein the processor (Chu, Figure 1, [0067], Terminals (stations and AP’s with plural parts including processors) is configured to: receive a frame for uplink (UL) multi-user (MU) transmission, wherein the frame includes an association identifier (AID) field and a frame check sequence (FCS) field (Chu, [0155], [0159], figure 23-28, plural Multiuser frames with AID field and FCS field), wherein a specific field for adjusting a length of the frame is included in the frame according to a value of the AID field, and wherein the specific field is related to a preparation of a response frame for the frame (Chu, figure 3A-9B; plural trigger frame disclosed; [0091] Trigger frame with padding, the padding allowing sufficient processing time for terminals before responding; Figure 5A and 5B, trigger frame with plural sections including duration/ID section that indicates the length of trigger frame that has bearing on padding required, that is analogous to AID; Frame body 510 further explained in figure 5B including padding, the padding being before Frame Check Section 512), transmit the response frame in response to the frame (Chu, fig.33 and 34, trigger frame and response frame to the trigger frame). 

As to claim 16, Chu discloses wherein the specific field is located before the FCS field in the frame (Chu, figure 5A, Frame body 510 further explained in figure 5B including padding, the padding being before Frame Check Section 512).

As to claim 17, Chu discloses wherein the AID field is used to identify whether the frame includes the specific field to which padding is applied (Chu, 0091], Trigger frame with padding, the padding allowing sufficient processing time for terminals before responding; Figure 5A and 5B, trigger frame with plural sections including duration/ID section that indicates the length of trigger frame that has bearing on padding required, that is analogous to AID; Frame body 510 further explained in figure 5B including padding, the padding being before Frame Check Section 512). 

As to claim 18, Chu discloses wherein the specific field is used to extend the length of the frame (Chu, [0091] Trigger frame with padding, the padding allowing sufficient processing time for terminals before responding, padding extending length of frame).

As to claim 19, Chu discloses wherein a duration of the specific field is set based on a time needed for one or more terminals to process the frame (Chu, [0091] Trigger frame with padding, the padding allowing sufficient processing time for terminals before responding). 

Claims 20 and 23-26, the claims are rejected as applied to claims 13 and 16-19 respectively above by Chu. 

Allowable Subject Matter

Claims 15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467